NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
(Seria1 N0. 11/005,678)
IN RE GLENN E. RIGGS, JOHN H. KIVELA, ROBERT
H. SHELLMAN, JOSEPH F. ROCKY, JR., STANLEY M.
BAINOR, R.ALPH K. BRECHTER, DOUGLAS L. CLARK,
JAMES R. CLARK, JON L. CLOW, AMY DALEY, LARRY
HU, LOUIS F. INDELICATO, WILLIAM J. LOHAN,
MICHAEL M. NAUGHTON, PETER P. NELSON, ALAN
D. SI'IOLLENBERGER, M. NADINE WILLET,
DOUG JOHNSTON, DONALD H. MUELLER, MICHAEL
D. MICHAUD, ROBERT PHANEUF, and JOSEPH J.
BAINOR
2010-1320
Appea1 from the United States Patent and Trademark
Off1ce, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark OfHce moves for a 30-day extension of time, until
Septen1ber 7, 2010, to file his brief

IN RE RIGGS
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
AUG 2 2010
C
S
c: Robert M. Bauer, Esq.
Ray1nond T. Chen, Esq.
21
FoR THE CoURT
2
lsi J an Horba1y
Date J an Horba1y
C1erk
5
§§
252
335
6
AU_G 02
FEALS FOR
01 RCU|T
2010
.IAN HORBALY
OLERK